Citation Nr: 1439864	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980, with additional reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by a Department of Veterans Affairs (VA), which denied the benefits sought on appeal. 

In August 2012, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

In a March 2007 rating decision, the RO denied service connection for a psychiatric disability, to include PTSD and depression.  The Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  However, subsequent to 2007, the Veteran's reserves personnel records containing a clinical evaluation and documenting non-judicial punishment for failure to obey a lawful order in July 1985 were received.  Because the additional service records are relevant to the Veteran's claim, the matter will be reconsidered pursuant to the provisions of 38 C.F.R. § 3.156(c) (2013).  


FINDING OF FACT

The record does not contain competent medical evidence establishing a diagnosis of PTSD based on an in-service traumatic event or stressor.  An acquired psychiatric disorder was not documented during service, nor was a psychosis shown within one year of separation from service, and the weight of the competent medical evidence is against finding a nexus between the post-service diagnosis of any psychiatric disorder and service.
 

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

With regard to the claim of service connection for an acquired psychiatric disorder to include PTSD, anxiety and depression, the notice requirements were accomplished in letters sent in August 2006 and May 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was advised of the need to submit evidence to establish service connection.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely.  Additionally, the claims were readjudicated in a March 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the in-service event, symptomatology and treatment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that the Veteran knew or should have known of the elements needed to substantiate his claim and that there is no prejudice to the Veteran in deciding this case.  No further action pursuant to Byrant is necessary.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, service personnel records, and available VA treatment records, have been obtained.  As to verifying the Veteran's PTSD personal/sexual trauma stressor, the AOJ asked the Veteran to provide it with specifics about his PTSD stressor to attempt to verify it, in accordance with M21-1MR, Part III, Subpart iv, Chapter 4, Section H30; see also 38 C.F.R. § 3.304(f).  Additionally, the Veteran was afforded VA examinations that addressed the Veteran's contentions regarding his psychiatric disorder, to include PTSD.  The June 2011 VA examiner reviewed the Veteran's claims file, medical history, and examination findings.  The examiner also provided a medical opinion with a rationale for the opinion reached.  Moreover, the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issue on appeal.

Service Connection

The Veteran asserts that he developed a psychiatric disability in service.  Specifically, he contends that he developed PTSD due to MST. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: The DSM-IV criteria for a diagnosis of PTSD include: (A) exposure to a traumatic event; (B) the traumatic event is persistently experienced in one or more ways; (C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; (D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; (E) the duration of the disturbance must be more than one month; and (F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV criteria, the traumatic event, or stressor, must involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f) (2013).

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2013); Pentecost v. Principi, 16 Vet. App. 124 (2002).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

When a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2013); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1382-83 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1,2006). 

The question of whether the veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service treatment records show that in August 1978 the Veteran complained of difficulty sleeping and depression.  Reportedly, people were making derogatory comments about him and he was not happy in service.  He acknowledged heavy use of alcohol at that time.  The assessment was obvious depression with other problems that the clinician did not feel qualified to diagnose.  The Veteran was treated with medication for 50 days.  On follow-up visit, the Veteran reported that he continued to feel depressed.  He felt isolated and lonely.  He indicated that he was having second thoughts about his military career.  In May 1979, the Veteran called the medical dispensary stating that he wanted to kill himself.  He was found in an intoxicated state in his room.  The Veteran had consumed large amounts of alcohol and claimed to have taken some of his roommate's pill, including aspirin.  He was described as combative and uncooperative.  On separation examination in December 1980, the Veteran was psychiatrically evaluated as normal.  On ACDUTRA examination in July 1983 the Veteran denied a history of depression or excessive worry, and he was psychiatrically evaluated as normal.  

The Veteran's enlisted performance record from December 1976 through December 1980 shows no evident decline in performance, with all his marks being above 3.0. Reserves personnel records documented non-judicial punishment for failure to obey a lawful order in July 1985, with reduction in rank.  

VA treatment records show that the Veteran was hospitalized in 2003 and 2006.  On both occasion he reported being sexually assaulted in the early 1990's.  Pertinent medical history included alcohol and cocaine abuse with a diagnosis of substance induced mood disorder.  In July 2003, the Veteran reported onset of depression 10 years earlier.  A diagnosis of mood disorder, NOS, rule out PTSD, was noted.  In June 2005 he reported PTSD symptoms manifested approximately 13 years earlier after he was raped.  In August 2006 he reported being touched and picked by Italian armed guards.  A MST was not mentioned at that time.  

In a stressor statement in February 2007, the Veteran related several in-service stressors, including an attempted stabbing by a fellow service member, injuring and scarring his leg when he jumped from a rope on a boat, being touched and harassed by Italian guards, and the death of a fellow service member who choked on his own vomit during sleep.   

A VA treatment notes in March 2009, recorded the Veteran's report of being beaten and raped and left in a field during a substance induced blackout 30 years earlier.  In July 2009 he was diagnosed with depression.  In October 2009, the Veteran reported that he was sexually assaulted by his Commanding Officer in service.  He also related being sexually assaulted while under the influence of alcohol or drugs, post-service discharge, and described an incident during which he woke up in a field and realized he had been raped, but did not know who perpetrated the assault.  He was diagnosed with PTSD due to sexual trauma in service.  In December 2009, he was diagnosed with anxiety disorder, NOS, rule out PTSD.  The Veteran's social worker confirmed diagnoses of PTSD and anxiety disorder in December 2010.  

In a stressor statement in April 2010, the Veteran reported that he went to a party in service and had a couple of drinks, after which he lost consciousness and subsequently awoke in a field realizing he had been raped.  He denied reporting the incident at the time.  

On VA PTSD examination in November 2010, it was noted that the Veteran was  very insecure and was frequently plagued by thoughts that people were talking about him or judging him harshly.  The Veteran had a history of heavy substance abuse in remission for more than a year.  The Veteran denied any suicidal or homicidal ideations, or experiencing any difficulties in performing activities of daily living.  Prior to service, he related being held back one year in school due to truancy and related having shoplifted.  Reportedly, he grew up in a home where his parents abused alcohol and there was domestic violence.  The Veteran denied a history of nightmares, unwanted intrusive memories of the stressor event, flashbacks, difficulty concentrating, or startle reaction.  

Following an examination of the Veteran, the examiner diagnosed anxiety disorder.  While the examiner noted the Veteran's report of in-service MST in 1979, which the examiner determined met the DSM-IV stressor criterion, the examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner further indicated that she was unable to associate the Veteran's anxiety disorder with the reported MST, without resorting to mere speculation.  In this regard, the examiner determined that there was no corroborating or documentary supporting evidence of the in-service assault, and the Veteran had stated that he did not remember what happened because he had been intoxicated when the alleged incident occurred.  The examiner found that the Veteran's anxiety disorder could be related to multiple nonservice-related factors, including a family history of alcohol use by both parents along with exposure to domestic violence, problems with psychosocial functioning prior to entering military service, and being sexually assaulted twice following military discharge. 

In a report in January 2011, C.L.W. prepared a mental health report wherein she noted the Veteran's report of denial of his claim for service connection for PTSD and proceeded to discuss the DSM IV criteria for a diagnosis of PTSD in relation to symptoms reported by the Veteran.  In essence, she noted that the Veteran denied being traumatized by any stressors, prior to and post service discharge, other than MST.  C.L.W. opined that the Veteran met said PTSD criteria due to MST.  

On VA PTSD examination in July 2011, the Veteran endorsed paranoia and possible auditory hallucinations.  He felt that others were aware that he had been a victim of sexual assault and were ridiculing him for it.  He stated that both of his parents used alcohol heavily, but denied witnessing any incidents of domestic violence.  He stated that he repeated the tenth grade because of truancy and related being charged with a misdemeanor prior to service.  The Veteran reiterated that he was raped in service in 1979.  He related intense fear, feelings of helplessness, and shame.  Psychometric testing revealed elevated scores on the Atypical response scale of the Trauma Symptom Inventory consistent with an attempt to present himself as especially symptomatic.  As a result, exaggeration or feigning of symptoms could not be ruled out.  

The examiner determined that the Veteran met the DSM-IV stressor criterion due to MST.  However, the examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Instead, the examiner diagnosed anxiety disorder, NOS; polysubstance abuse in sustained full remission, and; personality disorder, NOS, with avoidant personality features.  The examiner opined that the Veteran's anxiety disorder was not caused by or the result of the depression and suicide attempt noted in the service treatment records in August 1978 and May 1979.  The examiner found that experiences that preceded service, to include his home environment and truancy, may have resulted in his difficulty in adjusting to military life, as documented in the service treatment records.  In this regard, the service treatment records noted the Veteran's reports of being unhappy and feeling like others were ridiculing him.  At that time he began using alcohol heavily.  While the Veteran reported MST, the examiner noted that there was no documentation of the incident and the Veteran had reported being passed out with intoxication when it reportedly occurred.  The examiner also noted that when the Veteran was treated post-service in discharge in 2003 and 2006 he reported having been raped in the 1990's, however, no mention was made of MST.  The examiner determined that the Veteran's symptoms of anxiety and depression were associated with a history of substance abuse of over 20 years and resultant mood disorder due to polysubstance abuse, as well as his long-standing personality disorder, which was associated with feelings of inadequacy and inferiority, as well as fear of rejection.  

Subsequent VA treatment records in 2011 and 2012 noted an assessment of depression, NOS.  It was also noted that PTSD screening was negative.  

At the outset, the Board points out that the preponderance of the evidence does not support a finding that the Veteran meets the criteria for a DSM-IV diagnosis of PTSD. 

The service treatment records reflect two incidents of treatment for symptoms of depression in 1978 and 1979.  These were associated with alcohol consumption and complaints of difficulty adjusting to military life.  Reportedly, people were making derogatory comments about him and he was not happy being in service.  These complaints were transitory in nature and appear to have resolved with treatment, as the Veteran himself denied any further problems, to include on separation examination December 1980 and on ACDUTRA examination in July 1983.  Both times the Veteran was psychiatrically evaluated as normal and found to be fit for duty.  Consistent with this finding, the Veteran's enlisted performance record from December 1976 through December 1980 shows no evident decline in performance, with all his marks being above 3.0. 

Throughout the period of the claim, post-service records include Vet Center mental health treatment records.  These records contain multiple diagnoses of several psychiatric disabilities other than PTSD, including depression and anxiety disorder, NOS.  Additionally, a number of progress notes after 2009 recorded an assessment of PTSD, symptoms of PTSD, a history of PTSD, and rule/out PTSD, but with the exception of one report, none of these records include a DSM-IV diagnosis of PTSD.  The Court has determined that the requirement of the existence of a current disability is satisfied when the Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, even a diagnosis that is sufficiently proximate to the filing of the claim can constitute evidence of a current diagnosis.  Romanowsky v. Shinseki, No. 11-3272, 2013 WL 3455655 (Vet. App. July 10, 2013).

The only evidence of record that reflects a diagnosis of PTSD pursuant to the DSM-IV criteria is the January 2011 prepared by C.L.W.  However, while the Board is mindful of this evidence, the totality of the evidence does not support that the Veteran has PTSD. 

The Board recognizes that a "clear" diagnosis of PTSD is not required.  Rather, a diagnosis of PTSD must be stablished in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's DSM-IV. See 38 C.F.R. § 3.304(f).

The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics and its relationship to other items of evidence. see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the Board finds the VA PTSD examination reports of November 2010 and July 2011 to be the most probative evidence as to whether the Veteran's psychological symptoms are indicative of a diagnosis of PTSD.  The evaluation reports included a review of service and post-service treatment records, an interview with the Veteran, and the results of various psychological tests, which were not included in the Vet Center treatment records.  Moreover, the only report that contains a diagnosis of PTSD and addresses the DSM-IV criteria was provided by a social worker, whereas the results of the November 2010 and July 2011 reports of psychological evaluation were confirmed by two Ph.Ds.  Given the fact that the November 2010 and July 2011 reports of psychological evaluations included extensive psychological testing and were endorsed by two doctors, the Board finds that their assessment, which found that the Veteran's testing profile and data, as a whole, did not support a diagnosis of PTSD, to be the more probative than the Vet Center assessments.  Significantly, the VA psychologist in July 2011 noted that psychometric testing revealed exaggeration or feigning of symptoms by the Veteran and subsequent VA PTSD screens have been negative.  Therefore, the Board concludes that, notwithstanding the diagnoses of PTSD of record from the Vet Center, the weight of the evidence establishes that the Veteran did not in fact meet the criteria for a diagnosis of PTSD under the DSM.  Therefore, even considering the January 2011 report, the evidence is nonetheless insufficient to demonstrate a current disability of PTSD in this case.  The VA examiners' opinions are entitled to greater probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008). 

In sum, the November 2010 and July 2011 VA examiners relied on a complete and thorough review of the Veteran's record, including the lay and medical evidence, as contained in the claims file, and the reports were the product of a very thorough interview and examination of the Veteran and review all of the evidence pertinent to the Veteran's account of his experiences during service.  The VA examiners provided Axis I diagnoses of anxiety disorder, NOS, and polysubstance  dependence in full remission.  Notably absent from these reports is an assessment or mention of a current PTSD diagnosis.

The Board has also considered the Veteran's lay statements indicating that he has PTSD. The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, unlike disorders that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"). See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Moreover, even if credible and competent, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the VA examiners who diagnosed psychiatric disabilities other than PTSD.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining).

As explained above, the most persuasive and probative evidence of record does not reflect that the Veteran has a diagnosis of PTSD in accordance with the criteria listed in DSM-IV.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The evidence indicating diagnoses of PTSD from Vet Center records are found to be less probative because the assessments did not appear to conduct extensive diagnostic psychosocial testing on the Veteran before rendering a diagnosis.  Thus, given the lack of probative and persuasive value of evidence demonstrating a current disability of PTSD, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and regulation.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a PTSD diagnosis in this case.  As a consequence, the claim for service connection for PTSD fails on the absence of a current disability.

The Board will now discuss whether the Veteran is entitled to service connection for any acquired psychiatric disorders, other than PTSD.

As discussed above, the service treatment records lack the combination of manifestations sufficient to identify a chronic psychiatric disability as distinguished from merely isolated findings.  Rather, the record suggests that the in service complaints of depression resolved with treatment, his psychiatric system was normal on clinical evaluation at separation from service and again in 1983, and the accompanying medical history reports recorded no pertinent complaints.  The Board finds that the service treatment records lack sufficient observation or even notation to establish any chronic psychiatric disability onset in service.  As an aside, the Board notes that there is no indication that any psychoses had its onset during or within one year of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

With regard to the Veteran's depression and anxiety, to the extent that the Veteran asserts recurrence of symptomatology, the Board finds that the evidence of ongoing psychiatric symptoms fails not because of the lack of documentation; rather, the assertion of recurrence of symptoms is less probative than the other objective evidence of record.  Recurrence of symptomatology is not established.  38 C.F.R. § 3.303(b) (2013); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran. Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In considering the statements of the Veteran as to recurrence of symptomatology, in light of the evidence discussed, the Board finds that the Veteran's statements are inconsistent and contradictory to other evidence of record.  At the time of separation, the Veteran was found to be psychiatrically normal, and the record demonstrates that his psychiatric problems began many years after service, concurrent with a post-service sexual assault.  The recurrence of psychiatric symptomatology has not been established, either through the objective evidence or through the Veteran's statements.

The Board notes that the Veteran has received multiple psychiatric disorders diagnoses throughout the claim period, such as depression and anxiety disorder, NOS.  During a November 2010 and July 2011 VA examinations, the Veteran was diagnosed with anxiety disorder, NOS.  Therefore, the Board finds that the first requirement, a current diagnosis, is met. 

However, the evidence must also demonstrate a nexus between the present disabilities and service.  Here, the Board finds that the evidence does not indicate a nexus between his current psychiatric disorders and his time in service.  The VA examiner in July 2011 opined that the Veteran's anxiety disorder was not caused by or the result of the depression and a suicide attempt noted in the service treatment records in August 1978 and May 1979.  The examiner noted that experiences that preceded service, to include the Veteran's home environment and truancy, may have resulted in difficulty adjusting to military life, as documented in the service treatment records.  In this regard, the service treatment records noted the Veteran's reports of being unhappy and feeling like others were ridiculing him.  At that time he began using alcohol heavily.  While on examination the Veteran reported MST, the examiner noted that there was no documentation of the incident and the Veteran had reported being passed out with intoxication when it reportedly occurred.  The examiner also noted that when the Veteran was treated post-service in discharge in 2003 and 2006 he reported having been raped in the 1990's, however, no mention was made of MST.  The examiner determined that the Veteran's symptoms of anxiety and depression were associated with a history of substance abuse of over 20 years and resultant mood disorder due to polysubstance abuse, as well as his long-standing personality disorder, which was associated with feelings of inadequacy and inferiority, as well as fear of rejection.  

The Board has considered the Veteran's lay statements indicating that he has a psychiatric disorder as a result of service.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Unlike disabilities that may be observable as to both their incurrence and their cause, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professionals who have objectively found that his disorders are not a result of service.  Nieves-Rodriguez, 22 Vet. App. at 304.

Regarding the diagnosed personality disorder, the Board points out that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695 -98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  Although service connection may be granted for disability due to a superimposed disease or injury, none are shown in this case.  Rather, the record reflects that the Veteran's psychiatric evaluation was normal at enlistment and normal at discharge.

The Veteran has also been diagnosed with substance dependence in full remission, as well as a substance induced mood disorder.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2013).

An injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. 
§ 3.301(d).  Direct service connection may be granted only when a disability was incurred in the line of duty, and not the result of a Veteran's own willful misconduct, or for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  There is no indication that the substance abuse is secondary to, or as a symptom of a service-connected disorder.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The Veteran's diagnosed substance abuse, to include alcohol dependence, as well as substance induced mood disorders, cannot be service-connected.

In summary, in the absence of competent medical evidence of a diagnosis of PTSD that meets the DSM-IV requirements and given the weight of the objective, persuasive evidence against a finding that any other psychiatric disorder is causally related to service, the Board finds that the preponderance of the evidence is against the claim that any psychiatric disorder was incurred in or in any way related to service.  As such the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder, to include PTSD, anxiety disorder and depression, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


